Bloodworth, J.
1. When proceedings to condemn an automobile are instituted under the provisions of section 20 of the act of the General Assembly of 1917 (Act Ex. Sess. 1917, p. 17), the owner of the car has'the right to intervene,—file a “defense.” Bernstein v. Higginbotham, 148 Ga. 110 (96 S. E. 1) ; Gunn v. Atwell, 148 Ga. 137 (96 S. E. 2).
2. Under proceedings such as are referred to above, the intervenor is not required to make affidavit and give bond as in claim cases. Bernstein v. Higginbotham, 148 Ga. 353 (96 S. E. 866).
3. Under the foregoing rulings the court erred in dismissing, “for the reason that no bond' or affidavit is made or given,” the “defense” filed in this case by L. H. Griffin, in which he alleged in part: “Your claimant further shows that the said automobile described in paragraph 1 is not ' the property of the .said Dave Cook, but is the lawful property of your claimant, and that your claimant did not know, nor consent, nor would he have allowed the said automobile to have been used, if the same was used, in conveying any liquor or beverage in this State, the sale or possession of which is prohibited by law, and that he had no knowledge that said Dave Cook -would use the automobile for any such purpose, and if he had he wbuld not have allowed it to be used, is [ ?] it was used”' (Dave Cook being the person having possession of the automobile when seized by the sheriff, and against whom the original proceedings were instituted).
4. The court having erred in striking the defense filed by L. H. Griffin, the further proceedings were nugatory. In this connection see Whites v. State, 23 Ga. App. 174 (98 S. E. 171), and Shrouder. v. Sweat, 148 Ga. 376 (96 S. E. 81), both being proceedings to condemn automobiles for illegally transporting liquor. In the former case the owner had taken notes reserving title, and in the latter the note was secured by mortgage.

Judgment reversed,.


Broyles, P. J., and Stephens, J., concur.